            Case 2:19-cv-00358-JS Document 69 Filed 08/21/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOHN DOE                                            :              CIVIL ACTION
                                                     :
    v.                                               :              No. 19-358
                                                     :
 UNIVERSITY OF THE SCIENCES                          :

                                               ORDER

         AND NOW, this 21st day of August, 2020, following an August 21, 2020, telephone
conference with the parties, it is ORDERED the schedule is outlined as follows:

   •     Defendant's response to Plaintiff's Motion for Temporary Restraining Order (Document
         58) is due on August 24, 2020;
   •     Plaintiff's reply, if necessary, is due August 25, 2020;
   •     A hearing on Plaintiff’s Motion for Temporary Restraining Order (Document 58) will be
         held by telephone on August 26, 2020, at 1:00 p.m. Dial-in information for the
         conference will be circulated separately.




                                                               BY THE COURT:



                                                               /s/ Juan R. Sánchez
                                                               Juan R. Sánchez, C.J.
